Citation Nr: 1705598	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  09-23 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1967 to December 1969. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs, Regional Office, located in Montgomery, Alabama (RO), which in pertinent part, denied higher evaluation for diabetes mellitus disability. 

In November 2013 and February 2016, the Board remanded the matter of increased rating for diabetes mellitus disability to the RO (via the Appeals Management Center (AMC)) for additional development, to include updating the claims folder with the Veteran's VA treatment records and affording him with VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a higher evaluation for his diabetes mellitus disability.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim. 

Initially, the Board notes that the matter on appeal was previously remanded in order to update the claims folder with the Veteran's VA treatment records since September 2012.  However, only his VA treatment record from facilities of the Birmingham, Alabama VA medical system dated from December 2015 to March 2016 have been associated with the claims folder.  Prior VA treatment record shows that the Veteran had consistently received treatment for his diabetes mellitus at VA medical facilities with VA Tennessee Valley Healthcare System, and in particular, the VA facility located in Murfreesboro, Tennessee.   On remand, the Veteran's outstanding VA treatment records from VA medical facilities of VA Tennessee Valley Healthcare System dated from September 2012 to present should be obtained and associated with the claims folder to ensure compliance with the prior 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, Diagnostic Code 7913 provides that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  38 C.F.R. § 4.120, Diagnostic Code 7913 (2016).   More recent VA treatment records show that the Veteran has a current diagnosis of diabetic retinopathy.   See VA treatment records dated in February 2016 and March 2016.  The Veteran has not been afforded an eye examination in conjunction his increased rating claim.  Therefore, the Board does not have enough information to determine whether this disability is a compensable complication of the Veteran's diabetes and warrants a separate rating under Diagnostic Code 7913.  Accordingly, the Veteran should be afforded a VA eye examination that assesses the current nature, extent, and severity of his diabetic retinopathy.

Accordingly, the case is REMANDED for the following action:

1.  Update the claims folder with the Veteran's VA treatment records from the VA medical facilities of VA Tennessee Valley Healthcare System dated from September 2012 to present. 

2.  Update the claims folder with the Veteran's VA treatment records from the VA medical facilities of the Birmingham, Alabama VA medical system dated from March 2016 to present.  

3.  Afford the Veteran the appropriate VA eye examination to determine the current severity of his diabetic retinopathy.  

4.  Thereafter, review the record and readjudicate the claim remaining on appeal - including the issue of whether a separate rating is warranted for diabetic retinopathy.  If any claim on appeal remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




